Citation Nr: 1424769	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to January 31, 2008, an initial disability rating in excess of 10 percent from January 31, 2008 to February 6, 2011, and a disability rating in excess of 20 percent from February 7, 2011 for thoracolumbar spondylosis with L4-L5 and L5-S1 spondylosis and spinal stenosis.

2.  Entitlement to an initial compensable disability rating for defective visual acuity with vitreous floaters and presbyopia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981 and from June 2006 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing) in April 2011.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional procedural records have been added to the present appeal and reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Veteran was last provided VA examinations for his eye disability in March 2011 and for his lumbar spine, by way of a general medical examination, in February 2011, approximately three years ago, and the subsequent testimony by the Veteran and his representative in the April 2011 Travel Board hearing indicates a possible worsening of symptoms of both disabilities, the Board finds that current VA examinations are necessary to adequately evaluate the claims on appeal.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327.  

As the Veteran has reported only receiving private medical treatment for his back and eye disabilities and the last private medical records associated with the claims file are from February 2011, an attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding private records from the dated since February 2011.  

2.  Thereafter, schedule the Veteran for a VA examination of the thoracolumbar spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

All necessary testing should be performed, including x-rays.  

The examiner asked to comment on the degree of severity of the Veteran's service-connected thoracolumbar spine disability, and its effect on his employment and activities of daily living.  

The examiner is also asked to comment on the following:  

(a).  The range of motion spine and where pain begins with flexion, extension, left and right lateral flexion and left and right rotation;

(b).  Whether there is any additional limitation of range of motion with resulting limitation of motion or function due to weakness, fatigability, incoordination, etc.; 

(c).  Whether arthritis and/or degenerative disc disease is present; and

(d).  Whether there are incapacitating episodes within the past 12 months with bed rest prescribed by a physician. 

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Thereafter, schedule the Veteran for a VA examination of the eyes.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

All necessary testing should be performed, including the tests recommended in the March 2011 VA examination, consisting of:

(a).  A Humphrey 24-2 visual field; 

(b).  An OCT nerve fiber layer analysis; and

(c).  A neuroophthalmology evaluation.  

The examiner asked to comment on the degree of severity of the Veteran's service-connected eye disability, and its effect on his employment and activities of daily living.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

4.  Ensure the examiners' opinions are responsive to these determinative issues of the levels of current severity of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



